DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 01/28/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

Drawings
The formal drawings received on 01/28/2021 have been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”).
Claim 1. McIntosh teaches:
A device for automated playback and redistribution of internet streaming content, comprising: – in paragraphs [0046], [0047], [0054], [0056], Fig. 1B (An example of such a client/server environment is a web-based implementation, wherein client device 108 runs a browser that provides a user interface for interacting with web pages and/or other web-based resources from server 110. The system of the present invention automatically creates an account for the user; the account may then be used to enable playback of purchased digital content on other devices. The online retailer 212 may sell any type of service or product; in one embodiment, the online retailer 212 may sell access to streaming digital media (also referred to as digital content) such as digital videos, music, speech, pictures, and the like.)
a processor; and – in paragraph [0043] (Processor 104 can be a conventional microprocessor for performing operations on data under the direction of software, according to well-known techniques.) 
a storage device having stored executable instructions that are operable, when executed by the processor, to cause the processor to: – in paragraphs [0043], [0053], [0088], [0153]-[0155] (Processor 104 can be a conventional microprocessor for performing operations on data under the direction of software, according to well-known 
receive a command to select at least a web media service; and – in paragraphs [0046], [0051] (An example of such a client/server environment is a web-based implementation, wherein client device 108 runs a browser that provides a user interface for interacting with web pages and/or other web-based resources from server 110. Documents 107, data, and/or libraries 111 can be presented as part of such web pages and/or other web-based resources, using known protocols and languages such as Hypertext Markup Language (HTML), Java, JavaScript, and the like. Input device 102 is configured to receive user selections from the user 100 for documents 107, media files 109, and/or libraries 111 to be displayed on the display screen 103 or otherwise used by the user 100. User 100 may provide such selections via the hardware and software components described above according to means that are well known to those skilled in the art.) 
in response to the receipt of the command: automatically and without user input retrieve, from a computer memory, previously established user credentials for the selected web media service; – in paragraph [0096] (The account for the user 100 may be created automatically in the course of making a purchase. For example, login  
automatically and without user input use the command to select a web browser instance; – in paragraph [0131] (The payment screen 940 may be displayed in response to the user 100 selecting the purchase option 840 shown in FIG. 8. FIG. 9 also shows a preview menu 910, which may be used to launch the point-of-purchase media player in the first place and/or displayed during playback of the preview to allow the user 100 to select a different preview for viewing.) 
automatically and without user input retrieve a sign-in page from the selected web media service using the selected web browser instance; – in paragraph [0132] (The payment screen 940 may receive the login credentials 284 of the user 100, which may have been previously established by the 100 with the online payment processor 214.)
automatically and without user input insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; – in paragraph [0132] (The payment screen 940 may thus have an e-mail address dialog box 950 and a password dialog box 960 in which the user 100 can enter the login credentials 284.) 
automatically and without user input log into the web media service from the completed sign in page; – in paragraph [0073] (A user such as the user 100 may use his or her login credentials 264 to log in to his or her account, and may have access to some or all of the information in the first user record 260. Returning to the digital media example, the user 100 may also, once logged into the retailer web site, be able to play  
automatically and without user input select a stream on the web media service using the received command; and – in paragraph [0085] (Once the online retailer content 222 has been displayed for the user 100, the method 300 may proceed to a step 340 in which a selection is received from the user 100 designating one or more of the items presented by the online retailer content 222 that are to be purchased.) 
automatically and without user input initiate playback of the selected stream. – in paragraph [0095] (If desired, the selected item(s) may be delivered according to preferences or other settings established in a user account maintained by the online retailer 212 for the user 100. The video may then be played on any device operated by the user 100.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144(III).
	

Claim 2. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein playback of the selected stream is accomplished using the device. – in paragraphs [0049], [0051] (Accordingly, the particular organization of documents 107, media files 109, and/or libraries 111 within data store 106 need not resemble the form in which documents 107, media files 109, and/or libraries 111 are displayed or played to user 100 or used by the client device 108. Input device 102 is configured to receive user selections from the user 100 for documents 107, media files 109, and/or libraries 111 to be displayed on the display screen 103 or otherwise used by the user 100. User 100 may provide such selections via the hardware and software components described above according to means that are well known to those skilled in the art.)

Claim 3. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein playback of the selected stream is accomplished using another connected device. – in paragraphs [0091], [0095] (In addition to or in the alternative to the foregoing, where the item(s) being purchased include one or more digital media files, the step 370 may involve authorizing a computing device used by the user 100 to receive and/or play the digital media files. Authorizing the computing device may be done in one of several ways. One way to enable this functionality is to have the user 

Claim 4. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically and without user input send the selected stream to a final destination, where the selected stream is rendered. – in paragraphs [0095], [00152] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 5. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically further control the selected stream in response to received content control commands. – in paragraphs [0110], [0130] (Referring to FIG. 8, a screen shot depicts the point-of-purchase media player 700 of FIG. 7 after the user has initiated playback of the preview, according to one embodiment of the invention. As shown, the video pane 710 may play the preview for the user 100. A control bar 820 may also be provided to allow the user 100 to control playback of the preview with controls such as play, pause, and a time slider that permits the user to skip to a desired portion of the preview.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 6. McIntosh teaches The device of claim 5 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically further control the playback of the selected stream. – in paragraphs [0110], [0130] (Referring to FIG. 8, a 
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 7. McIntosh teaches The device of claim 6 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the further control of the playback of the selected stream comprises device transport controls. – in paragraph [0130] (A control bar 820 may also be provided to allow the user 100 to control playback of the preview with controls such as play, pause, and a time slider that permits the user to skip to a desired portion of the preview.)

Claim 14. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the stored executable instructions comprise an audio sink program that is configured to automatically send the selected stream to a separate connected audio playback device. – in paragraph [0095] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 15. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the stored executable instructions comprise a video sink program that is configured to automatically send the selected stream to a separate connected video playback device. – in paragraph [0095] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”) in view of Aupperle et al. (Pub. No.: US 2008/0263365, hereinafter, “Aupperle”).
Claim 8. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).

McIntosh does not explicitly teach:
wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance.
However, Aupperle teaches:
wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. This legacy access code may be implemented within the access manager, but in preferred embodiments is implemented as separate logic which invokes Application Programming Interface ("API") commands of the access manager to carry out single sign-on functions.)


Claim 9. Combination of McIntosh and Aupperle teaches The device of claim 8 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the stored executable instructions comprise a plurality of APIs comprising one API for each of a plurality of separate web media services. – in paragraph [0085] (Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh with Aupperle to include wherein the stored executable instructions comprise a plurality of APIs comprising one API for each of a plurality of separate web media services, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.

Claim 10. Combination of McIntosh and Aupperle teaches The device of claim 9 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular web media service. – in paragraph [0085] (Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh with Aupperle to include wherein using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular web media service, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or 

Claim 11. Combination of McIntosh and Aupperle teaches The device of claim 10 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh with Aupperle to include wherein using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons 

Claim 12. Combination of McIntosh and Aupperle teaches The device of claim 9 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the stored executable instructions further comprise a web browser that is configured to automatically and without user input access information from the world wide web. – in paragraphs [0074], [0075] (Once the user has provided his user ID and password on a Web page such as page 1100 of FIG. 11, selecting legacy access hyperlink 1100 triggers execution of the legacy access code. In this second aspect, the user's credentials are sent to the browser along with the HTML code of the Web page from which the legacy access icons can be selected (such as Web page 400 of FIG. 4).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh with Aupperle to include wherein the stored executable instructions further comprise a web browser that is configured to automatically and without user input access information from the world wide web, as 
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 13. Combination of McIntosh and Aupperle teaches The device of claim 12 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the plurality of APIs reside within the web browser. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. This legacy access code may be implemented within the access manager, but in preferred embodiments is implemented as separate logic which invokes Application Programming Interface ("API") commands of the access manager to carry out single sign-on functions.)


Claim 17. Claims 17 is substantially similar to claims 1-15.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”) in view of Arsenault et al. (Pub. No.: US 2018/0241836, hereinafter, “Arsenault”).
Claim 16. McIntosh teaches The device of claim 1 – refer to the indicated claim for reference(s).

McIntosh does not explicitly teach:
wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device.
However, Arsenault teaches:
wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device. – in paragraphs [0013] (No bandwidth to the client device is used to retrieve the prefetched video chunks until such a time as the client device is ready to pull the video chunks into the client device's video buffer.)


REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant states that McIntosh discloses the series of actions recited in claim 1, but many of the actions require user input (such as retrieving a sign-in page, inserting user credentials into the sign-in page, logging into the web media service, and selecting a stream on the web media service) in McIntosh. The applicant argues that McIntosh does not disclose these actions taking place automatically and without user input.
In response, the examiner respectfully submits:
Although McIntosh does not disclose automatically and without user input all of the actions, McIntosh does disclose the actions taken either automatically or manually. McIntosh does not have to disclose these actions automatically and without user input as long as McIntosh discloses the actions taken manually, which McIntosh does discloses. See MPEP 2144(III).

Therefore, in view of MPEP 2144(III), it can be stated that McIntosh discloses automatically and without user input retrieving a sign-in page, inserting user credentials into the sign-in page, logging into the web media service, and selecting a stream on the web media service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.